Citation Nr: 1631307	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1959 to September 1962.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

In a January 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its January 2015 remand, the Board instructed the AOJ to obtain an additional medical opinion regarding the etiology of the Veteran's cervical spine disorder.  The examiner was instructed to comment on any additional private treatment records as well as the two private nexus opinions that were received by VA in November 2012.  In May 2015, the AOJ obtained an opinion from the examiner who previously provided a medical opinion on this matter in August 2012.  In support of a negative nexus opinion, the examiner included nearly all of the language from her previous rationale that citied to the absence of a documented cervical spine injury in the service treatment records.  The examiner also stated that there was an approximate 35 year gap between service and the first documented treatment for the Veteran's cervical spine disorder.  In addition, the examiner observed that the Veteran had engaged in physically demanding labor for many years after service.  

However, the Veteran contends that his post-service employment was not strenuous.  See July 2016 Informal Hearing Presentation; November 2012 Board Hearing Transcript, page 4-5.  Moreover, the examiner did not address the Veteran's reports of continuous symptoms since his discharge from service.  See July 2011 Decision Review Officer Hearing Transcript, page 17.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an additional VA medical opinion is needed to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that that after the May 2015 opinion, the Veteran's representative submitted a scientific article that discusses the relationship between degenerative disease in the lumbar spine and military parachuting jumps.  See Y. Bar-Dayan et al., Degenerative Disease in the Lumbar Spine of Military Parachuting Instructors 149 J. R. Army Med. Corps 260 (2003).  The article's conclusions were based on the medical evidence provided by a group of parachuting instructors who completed an average of 410 jumps.  The Board notes that the Veteran reportedly completed 36 jumps during his active service.  See November 2012 Board Hearing Transcript, page 3.  The significance of this article to the Veteran's service connection claim for a cervical spine disorder is unclear, and the Board is unable to draw its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the examiner must address this article upon remand.

The Board acknowledges that the record contains a November 2012 opinion from Dr. P. stating that it is possible that the Veteran's cervical spine degenerative disc disease is related to his in-service injuries.  However, this opinion provides an insufficient basis upon which to grant service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83-85 (2006) (finding medical opinions stating that "it is possible" and "it is within the realm of medical possibility" to be too speculative to establish a medical nexus).  In addition, although the Veteran submitted another opinion in November 2012, the source of this opinion is unclear.  On remand, the AOJ should request that the Veteran clarify who provided the opinion, including whether he or she is a medical professional.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should request that the Veteran clarify the name of the individual, with the initials W.C., who provided a November 2012 opinion in support of his claim.  The Veteran should state whether or not W.C. is a medical professional. 

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Pittsburgh Healthcare System dated since March 2015. 

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's cervical spine disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current diagnoses of a cervical spine disorder made during the pendency of the appeal.  

Second, for each diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder manifested in service or is otherwise related to active service or events therein.

In providing an opinion, the examiner must specifically consider and discuss the following:  (1) the 2003 article "Degenerative Disease in the Lumbar Spine of Military Parachuting Instructors" submitted by the Veteran in July 2016; (2) the Veteran's July 2011 Decision Review Officer (DRO) hearing testimony that he has continued to experience a problem with his neck from the time he left active service in 1962; (3) the Veteran's July 2011 DRO hearing testimony that he had problems turning his neck when driving after service; (4) the Veteran's July 2011 DRO hearing testimony that he ignored the problem before deciding to seek treatment in 2001; (5) the Veteran's July 2011 DRO hearing testimony that his work with die casting after service involved very little turning of his head or neck; and (6) the Veteran's November 2012 Board hearing testimony that his post-service position running an aluminum casting machine involved reaching over, picking up 5 to 6 ounces of metal, pouring the metal in a hole, and pressing a button.

Please also review the private medical opinions on file and reconcile them with your opinion.

Finally, comment on whether the changes found in the cervical spine are as likely as not the type that might be seen secondary to trauma, or are more likely due to other cause such as advancing age.  If it is determined that an examination is needed to enter a comprehensive response, such examination should be scheduled.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the apple must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


